Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-20 are pending  and are under consideration in the instant office action.
 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/20/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application is a 371 U.S. National Phase of International Application No. PCT/US2019/042616, filed July 19, 2019, which claims priority to U.S. Provisional Application No. 62/701,072, filed July 20, 2018. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15  are rejected under 35 U.S.C. 103(a) as being unpatentable over by Wolfe et al  (US 7,790,688)
Instant claims are drawn to a composition comprising: about 30% (wt) to about 34% (wt) L- leucine, or a salt thereof; about 13% (wt) to about 17% (wt) L-lysine, or a 
Wolfe et al. discloses compositions for increasing muscle mass, strength and functional performance in elderly by delivering a selection of amino acids and carnitine and carbohydrates with low glycemic index (abstract),   Wolfe et al. discloses that  leucine is believed to activate the eukaryotic initiation factors of protein synthesis. In an embodiment, the concentration of L-leucine by mass is greater than about 6% of the amino acid component  and the preferable  L-Leucine concentration is  between 10-40%(col.6, lines 48-52), They disclose that the concentrations of the other amino acids may be in any proportion to optimize muscle protein synthesis. Citrullene may range from about 0-10%, arginine may range from about 0-10%, and carnitine may range from 
    PNG
    media_image1.png
    277
    394
    media_image1.png
    Greyscale

They disclose their compositions to be formulated as solid dosage forms which includes powders for oral administration (col.9, lines 29-51) or as liquid dosage forms including solution or a drink for oral administration (col.10,lines 10-22). They also disclose that their inventive compositions may be utilized in methods to increase muscle 
Wolfe et al. does not disclose the exact concentrations and percentages as instantly claimed, but absence of evidence to the contrary, it would have been prima facia obvious to a person of ordinary skill in the art to utilize the percentage concentrations as taught by Wolfe et al. as a starting point and optimize the concentrations to achieve maximum benefit in enhancing muscle function as Wolfe et . 

Claims 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolfe et al. (US 7,790,688)  as applied to claims 1-15  above, and further in view of Giorgetti  (US 10,857,116, priority date of Sept 8, 2016).
Wolfe et al. teach as discussed supra and are applied here in the same manner.  The cited references do not teach where in the subject has undergone arthroplasty and the composition is administered one or two weeks before surgery.
However, Giorgetti teaches the administration of amino acid composition to patients undergoing elective arthroplasty of hip, knee or shoulder joint (col.2, lines 24-29). Giorgetti discloses the following amino acid composition (col.5)

    PNG
    media_image2.png
    337
    520
    media_image2.png
    Greyscale

They disclose that supplementation of the herein disclosed and claimed amino acids compositions to patients, who underwent elective arthroplasty, both during post-exercise recovery and during the day, allows patients to continue rehabilitation, which on the contrary could be discontinued, thanks to the unexpected reduction of pain and muscle soreness (col.5, lines 62-67).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of the cited  references above and use amino acid composition taught by Wolfe et al, optimize the concentrations of the amino acids, based on the teachings of both the references and use it in treatment of subjects who has undergone arthroplasty. In terms of the regimen, it would be well within the purview of an ordinary skill in the art to optimize the schedule of treatment based on the needs of the individual patients.
Conclusion
Claims 1-20 are rejected. No claims are allowed

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629